Citation Nr: 0801974	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-44 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 until 
April 1972.  This matter was last before the Board of 
Veterans' Appeals (BVA or Board) in March 2006, on appeal 
from an April 2004 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

Upon its last review, the Board denied the claim on the basis 
that no new and material evidence had been submitted to 
reopen the claim, which had been initially denied in a June 
1972 rating decision.  A Joint Motion for Remand to the Board 
was filed with the United States Court of Appeals for 
Veterans Claims (Court) on January 23, 2007 requiring the 
Board to provide an adequate statement of the reasons or 
bases for its decision to not reopen the claim.  The Court 
granted the motion on January 30, 2007, and vacated and 
remanded the March 2006 Board decision for readjudication 
consistent with the motion.  Copies of the Joint Motion and 
the Court's Order have been included in the claims file.

The Board observes that since filing his appeal, the veteran 
has made an additional claim for service connection for 
radicular pain and weakness of his left and right legs as 
secondary to his lumbosacral strain in a January 2004 VA Form 
21-4138.  This matter, however, is not before the Board 
because it has not been prepared for appellate review.  
Accordingly, that claim is REFERRED to the RO for appropriate 
action.

The veteran also requested a hearing before a member of the 
Board, which was scheduled for April 2005.  The record 
indicates that the veteran failed to appear for his hearing.  
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen a previously denied claim for 
lumbosacral strain.  A review of the record indicates that 
the veteran was previously denied service connection for a 
back disorder by a June 1972 rating decision, and was 
notified of the decision and of his appellate rights.  This 
decision was not appealed within one year of the mailing of 
the decision, and represents a final decision. 38 C.F.R. 
§ 20.1103. 

In cases such as this one, to reopen a claim, VA must also 
examine the bases of the prior claim denial and advise the 
veteran as to what evidence and information is necessary to 
reopen and to substantiate his claim.   Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although the veteran received 
notification letters dated in August 2003 and January 2004, 
these letters failed to comply with the holding in Kent, by 
not informing the veteran of the bases for his prior claim 
denial.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  

Accordingly, the case is REMANDED for the following actions: 

1.  The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen his claim of service 
connection for lumbosacral strain, 
initially denied in a June 1972 rating 
decision.  The RO/AMC should comply 
with the Kent ruling, and advise the 
claimant of the evidence and 
information necessary to reopen and 
substantiate the claim.  Specifically, 
he must be advised of the reasons for 
the prior denial and of the information 
and evidence needed to overcome those 
reasons.  The RO/AMC will also comply 
with any directives of the Veterans 
Benefits Administration and advise the 
veteran of the element or elements 
required to substantiate service 
connection, found insufficient in the 
June 1972 denial.  

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence. If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
